     Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 1 of 19
                                                                 E-FILED; Anne Arundel Circuit Court
                                             Docket: 6/2/2021 1:09 PM; Submission: 6/2/2021 1:09 PM



                      IN THE CIRCUIT COURT
               FOR ANNE ARUNDEL COUNTY, MARYLAND


MICHAEL STEPHEN CROPP                         Case No.:C-02-CV-21-000741
32541585"l' Ave,
Cambridge IA 50046

             Plaint-iff,

      V.

EQUIFAX INFORMATION SERVICES, LLC,
155o Peachtree Street, NW
Atlanta GA 30309 _
Serve On:
   Csc-Lawyers Incorporating Service
   Compan
   7 St. Paul Street, Suite 820
   Baltimore MD 21202

EXPERIAN INFORMATION SOLUTIONS,
INC.,
505 City Pkwy West
Orange CA 92668
Serve On:
   The Corporation Trust, Incorporated
   2405 York Road, Suite 201
   Lutherville Timonium MA 2io93-2264

BANK OF AMERICA, N.A.,
1oo NORTH TRYON STREET
CHARLOTTE NC 28255
Serve On:
   The Corporation Trust, Incorporated
   2405 York Road, Suite 201
   Lutherville Timonium MA 2io93-2264

COMENITY BANK,
One Righter Parkway, Suite 1oo
Wilmington, DE 19803
             Defendants.                        JURY TRIAL DEMANDED




                                   1 of 19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 2 of 19




                                       COMPLAINT

       Plainttiff, Michael Stephen Cropp files this complaint through undersigned
counsel, for Defendants wrongful refusal to correct inaccurate credit reporting.
       i.     Plaintiff is a victim of identity theft.
       2.     The identity thief opened accounts in the name of Michael Cropp with

Defendants Bank_of America, N.A. ("BANA") and Comenity Bank, N.A.

("CBNA")(collectively "Bank Defendants"). On information and belief, each account was
opened using a Maryland address, by an individual in Maryland and statements were

sent to the Maryland address.

       3.     The identity thief did not pay the accounts, and the accounts went into
default.

       4.     The Banks reported the fraudulent accounts in the name of Michael Cropp
as delinquent to three national Consumer Reporting Agencies, Defendant Experian

Information Solutions, Inc. ("Experian"), Defendant Equifax Information Services, LLC

("Equifax")(collectively, the CRA Defendants") and non-party Trans Union LLC ("Trans

Union")(collectively "The CRAs").

       5.     When Mr. Cropp discovered the accounts, he disputed the negative

information with the CRAs, on the grounds that he did not open, authorize or benefit
from the accounts and they were the result of fraud.

       6.     After investigating Mr. Cropp's dispute, Trans Union deleted all the
fraudulent accounts. The Bank Defendants sought to maintain the fraudulent accounts
on Mr. Cropp's credit reports. Experian and Equifax, instead of properly investigating
the dispute chose to parrot the Bank Defendants' claims that the accounts were
legitimate.


                                            2 of19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 3 of 19




                                            PARTIES

       7.     Plaintiff is a resident of Cambridge, Iowa.

       8.     Defendant Equifax is a Georgia LLC. Its principal office is in Atlanta,

Georgia. Defendant Equifax does business throughout the United States.

       9.     Defendant Experian is a California corporation. Its principal office is in

Orange, California.

       io.    Defendant BANA is a National Association. Its principal office is in

Charlotte, North Carolina.

       ii.    Defendant Comenity Bank is a National Association. Its principal office is

in Wilmington, Delaware.

                                     JURISDICTION

       12.    This court has subject matter jurisdiction under 15 U.S.C. § 168ip.

       13.    This court has personal jurisdiction over defendants because defendants

all do business in Maryland, and the identity theft underlying all of Plaintiffs claims

took place in Maryland and arose from Defendants' business in Maryland.

       14.    Venue is proper in Anne Arundel County under Md. Code Ann., Cts. &

Jud. Proc. §§ 6-2oi & 6-202 because no single venue is applicable to all defendants, and

all defendants are out of state entities.

                 THE FAIR CREDIT REPORTING ACT ("FCRA")

       15.    Congress enacted the FCRA to require the consumer reporting agencies to

adopt reasonable procedures for meeting the needs of commerce for consumer credit,

personnel, insurance, and other information in a manner which is fair and equitable to

the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

utilization of such information.l5 U.S.C. § 168ib.

                                             3of19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 4 of 19




       16.     Under the FCRA, whenever a consumer reporting agency prepares a

consumer report, it shall follow reasonable procedures to assure maximum accuracy of

the information concerning the individual about whom the report relates. 15 U.S.C. §

168ie(b) (emphasis added).

       17.    Under the FCRA, if the completeness or accuracy of any item of information

contained in a consumer's file at a consumer reporting agency is disputed by the

consumer, and the consumer notifies the agency directly of such dispute, the agency shall

reinvestigate—free of charge—and report the current status of the disputed information,

or delete the item from before the end of the 3o-day period beginning on the date on

which the agency receives the notice of dispute from the consumer. 15 U.S.C. § i68ii(a).

       18.    Under the FCRA, when a consumer reporting agency conducts any

reinvestigation with respect to disputed information in the file of any consumer, the

consumer reporting agency shall review and consider all relevant information submitted

bythe consumer. 15 U.S.C. § i68ii(a)(4).

       ig.    Under the FCRA, if, after any reinvestigation of any information disputed

by a consumer, an item of information is found to be inaccurate or incomplete or cannot

be verified, the consumer reporting agency shall promptly delete that item of information

from the consumer's file or modify that item of information, as appropriate, based on the

results of the reinvestigation. 15 U.S.C. § 168ii(a)(5).

       20.    Under the FCRA, after a furnisher of information receives notification

pursuant to §168ii(a)(2) of a dispute with regard to the completeness or accuracy of any

information provided by a person to a consumer reporting agency, the furnisher shall (A)

conduct an investigation with respect to the disputed information; (B) review all relevant

information provided by the consumer reporting agency pursuant to § 168ii(a)(2) of this


                                           4of1g
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 5 of 19




title; (C) report the results of the investigation to the consumer reporting agency; and (D)
if the investigation finds that the information is incomplete or inaccurate, report those

results to all other consumer reporting agencies to which the person furnished the
information and that compile and maintain files on consumers on a nationwide basis. 15
U.S.C. § i681s-2(b).

       21.    Under the FCRA, any person who willfully fails to comply with any

requirement imposed under this subchapter with respect to any consumer, is liable to that

consumer: in an amount equal to the sum of any actual damages sustained by the

consumer as a result of the failure; statutory damages of not less than $1oo and not more

than $i,000; such amount of punitive damages as the court may allow; and the costs of
the action together with reasonable attorneys' fees. 15 U.S.C. § i68in.

       22.    Under the FCRA, any person who is negligent in failing to comply with any
requirement imposed under this subchapter with respect to any consumer, is liable to that
consumer in an amount equal to the sum of any actual damages sustained by the

consumer as a result of the failure and the costs of the action together with reasonable

attorney's fees.i5 U.S.C. § 168io.

       23.    CRAs compile information about an individual consumer into a"file".

CRAs then sell information contained in the consumers' file to persons with a

permissible purpose to obtain a consumer report on the consumer, such as potential

employers, creditors and landlords.

      24.    One source of information for CRAs is entities that do business with the
consumer. When an entity provides information about a consumer, the entity is called a
"furnisher." When a furnisher provides information about a consumer's account, the
information about that account in a consumer's file is called a"tradeline".


                                          5 of 19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 6 of 19




       25.    A tradeline which damages a consumer's reputation for creditworthiness
is said to be "negative" or "derogatory."

       26.    When a consumer disputes the accuracy of a tradeline with a CRA, the
CRA transmits the dispute to the furnisher of the tradeline through a system called e-
OSCAR.

      27.     e-OSCAR uses an Automated Consumer Dispute Verification form
("ACDV") to summarize a dispute and the furnisher's response to it. The basis for the

consumer's dispute is not fully described in the ACDV, which only contains a numeric

dispute code with general instructions. e-OSCAR transmits the ACDV form for the

dispute to the furni.sher, together with any documents sent with the dispute, and

transmits the ACDV containing the furnisher's response to the CRA.

                                            FACTS

      28.    Mr. Cropp lived in Maryland unti12o13.

      29.    From 2013 to 2016, Mr. Cropp lived in Kansas, attending college.
      30.    From 2017 onward, Mr. Cropp lived in Iowa.

      31.    In March 2020, Mr. Cropp discovered a number of fraudulent accounts
had been opened in his name, using an address in Maryland.

      32.    Amongst those accounts were:

          a. An account with BANA ending 4577 ("BANA Account"), opened on or

             about May 5, 2015.
          b. An account with CBNA ending 4317, on information and belief branded to
             Pottery Barn ("Pottery Account"), opened on or about November 29, 2015.
          c. An account with CBNA ending 6765, on,,information and belief branded to
             Restoration Hardware ("Hardware Account"), opened on or about


                                            6of19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 7 of 19




              December 1, 2015.

       33•    The Bank Defendants each furnished information to the CRAs about the
fraudulent accounts.

       34•    On July 24, 2020, Plaintiff sent to each CRA a written dispute about ten
fraudulent accounts, including the BANA, Pottery and Hardware Accounts, and

incorrect address and telephone numbers found in his credit files.

       35•    The CRAs each received the dispute.

       36.    On information and belief, the CRAs each transmitted the dispute to each
of the Bank Defendants.

       37.    On information and belief, each Bank Defendant responded to the dispute

by verifying as accurate the information that they had furnished — in effect telling the
CRAs that their accounts were not fraudulent and that Mr. Cropp was responsible for

~~

       38.    Plaintiff also directly disputed the BANA account with Bank of America,
and the CBNA accounts with 1Vlidland Funding, LLC, a non-parry which claimed to have

bought the accounts from CBNA.

       39•    Trans Union deleted all the fraudulent accounts; Experian deleted all the

fraudulent accounts except the BANA account and Equifax deleted some of the
fraudulent accounts, but failed to delete the BANA account or the CBNA accounts.

       40.    Plaintiff sent follow up letter to Experian and Equifax, but neither changed
deleted the fraudulent accounts that they had retained after the first dispute.
       4i.   After all of Mr. Cropp's efforts, the following false information was
reported by the following CRAs:




                                          7 of 19
           Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 8 of 19




Account (Creditor)      Negative Information                 Trans Union    Experian     Equifax
                                                             Report         Report       Report
BANA (BANA)             Charged off, $6,275 written off,     Deleted        Currently Currently
                        $2675 past due, closed at credit                    being        being
                        grantor's request, account late                     reported     reported
                        since February 2017

Pottery (CBNA)          Charged off, account late since      Deleted        Deleted      Currently
                        February 2017                                                    being

                                                                                         reported
Hardware (CBNA)         Charged off, account late since      Deleted        Deleted      Currently
                        December 2016                                                    being

                                                                                         reported
                          Direct Disputes on the BANA Account
           42.    Mr. Cropp complained directly to BANA that the BANA account was
    fraudulent. In a telephone conversation, BANA told Mr. Cropp that it was unable to

    determine who had made payments on the account.

           43•    On June 30, 202o, BANA wrote to Mr. Cropp stating that "[a]fter a

    thorough review, it's been determined that statements were mailed to you a.nd payments

    were made. As a result you'11 be responsible for any balance on the account."

           44•    On July 15, 2020, Mr. Cropp replied to BANA, through counsel, pointing
    out that any statements sent, were sent to an address where Mr. Cropp did not live, and
    the mere fact that someone had made payments did not make Mr. Cropp liable on the
    account.



                                              8 of i9
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 9 of 19




                      Direct Disputes on the CBNA Accounts

       45•    On information and belief, the Pottery Account and the Hardware Account
were sold by CBNA to non-parry Midland Funding, LLC ("Midland").
       46.    Midland sued Mr. Cropp in Maryland on the Pottery Account in Case
Number o602-0002471-2oi8. Although Mr. Cropp was never served, a judgment was

entered against him on the account.

       47.    Midland sued Mr. Cropp in Maryland on the Hardware Account in Case

Number o602-oo2i4o3-2oi7. Although Mr. Cropp was never served, a judgment was

entered against him on the account.

       48.    Mr. Cropp, through counsel, complained to Midland that he was a victim

of identity theft and had never been served. Midland agreed to vacate the judgments and

dismiss both cases.

       49•    The judgment in the Pottery Account case was vacated and the case

dismissed on July 21, 2020.

       50.    The judgment in the Hardware Account case was vacated and the case
dismissed with prejudice on December 10, 2020.

                               Trans Union's Response

       51.    On August 15, 202o, Trans Union responded to Mr. Cropp's dispute,

stating that it had deleted all of the fraudulent accounts.

                                 Experian's Response

       52.    On August 18, 202o, Experian responded to Mr. Cropp's dispute, stating
that it had deleted some of the fraudulent accounts but not others. In particular,
Experian deleted the Pottery Account and the Hardware Account, but not the BANA
Account.

                                           9of19
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 10 of 19




       53•    On October 8, 2020, Mr. Cropp sent a dispute letter to Experian providing
additional information, including the outcomes of his previous dispute with Trans
Union.

       54•    Experian never responded to Mr. Cropp's October 8, 202o dispute.

       55•    On February 22, 2021, Mr. Cropp again sent a dispute letter Experian

disputing the fraudulent accounts.

       56.    Experian received the letter.

       57.    On March 29, 2021, Experian responded to the February 22, 2021 dispute
stating that the BANA account remained on Mr. Cropp's file.

       58.    On information and belief, Experian failed to conduct a reasonable

investigation of Mr. Cropp's disputes. This is based on the fact that Trans Union deleted
all of the fraudulent accounts and Experian deleted some of the disputed accounts, thus

conceding that Mr. Cropp is a victim of identity theft, but nevertheless maintained the
BANA Account in Mr. Cropp's credit file.



                                  Equifax's Response

       59•    Equifax failed to respond to Mr. Cropp's dispute. Instead, on August 7,

2020, Equifax wrote to Mr. Cropp's attorneys (incorrectly addressing the letter to "Amli

Compny" stating that it was "unable to locate a credit file."

       6o.    On September 3, 2020, through his attorneys Mr. Cropp wrote back to
Equifax enclosing a copy of his original dispute and asking Equifax what its "Amli

Cornpny" meant.
       6i.    Equifax did not respond.
       62.    On October 8, 2020, Mr. Cropp sent a dispute letter to Equifax providing


                                          10 ofl9
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 11 of 19




additional information, including the outcomes of his previous disputes with Trans
Union and Equifax.
       63.    On October 23, 2020, Equifax responded that it was unable to locate Mr.

Cropp's credit file.
       64.    On November 24, 2020, Mr. Cropp responded to Equifax enclosing copies

of his driver's license and social security card and asking for a response to his previous

dispute.

       65.     Equifax never responded to Mr. Cropp's October 8, 202o dispute.

       66.    On February 22, 2021, Mr. Cropp again sent a dispute letter Equifax

disputing the fraudulent accounts.

       67.    Experian and Equifax received the dispute letters.
       68.    On March 7, 2021, Equifax sent Plaintiff a copy of his credit file, but failed

to respond to the February 22, 2021 dispute.

       69.    On information and belief, Equifax failed to conduct a reasonable

investigation of Mr. Cropp's disputes. This is based on its failure to provide response to

his disputes and that Equifax kept all the disputed accounts in Mr. Cropp's credit file.



       70.    On information and belief, each time a CRA received a dispute from Mr.

Cropp, it forwarded that dispute to BANA.

       71.    On information and belief, BANA responded to each dispute it received

that the BANA Account information it furnished was accurate.

       72.    On information and belief, BANA failed to conduct a reasonable
investigation because it wrongly verified the information as accurate when it was not.
This is based on BANA's statement that it considered the account valid because


                                          i1 of 19
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 12 of 19




payments had been made and statements sent, even though BANA did not know who

the payor on the account was, and even though Mr. Cropp presented evidence that he
did not live at the billing address to which statements were sent.

                                    CBNA's Response

       73.     On information and belief, CBNA responded to each dispute it received
that the information it furnished about the Pottery and Hardware accounts was

accurate.

      74.      On information and belief, CBNA failed to conduct a reasonable

investigation because it wrongly verified the information as accurate when it was not.

This is based on the fact that CBNA sold both accounts to Midland, and Midland deleted

both accounts following Mr. Cropp's complaint.

      75.      Mr. Cropp has been damaged by Defendants actions in that:

            a. He has expended time and money trying to have the fraudulent accounts

               removed from his credit reports.

            b. He has withdrawn himself from the credit market, fearing that he will be
               treated adversely due to the false information in his reports.

            c. He experienced emotional distress with accompanying physical

               manifestations, in partticular:

                   i. Distraction from everyday matters and fixation on negative credit
                      reporting;

                  ii. Sleeplessness;
                 iii. Embarrassment;
                  iv. Avoidance of normal discussions of financial matters among
                      friends;


                                           12 of 19
       Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 13 of 19




                  v. Stress;
                  vi. Anxiety;
                 vii. Anger;
                viii. Frustration
 COi.T10TT I— Fair Credit Reporting Act 15 U.S.C. §§ i681e(b) & 168ii(a) —
                            Experian & Equifax

       76.     Plaintiff repeats the foregoing allegations as though fully set forth here.
       77.     Plaintiff is a consumer within the meaning of 15 U.S.C. § 1681a(c) because
he is an individual.

       78.     The CRA Defendants are Consumer Reporting Agencies within the
meaning of 15 U.S.C. § 1681a(f) because they are persons who "for monetary fee ...
regularly engages ... in the practice of assembling or evaluating consumer credit
information or other information on consumers for the purpose of furnishing consumer
reports to third parties and ... use[] ... means ... of interstate commerce for the
purpose."
       79.    The CRA Defendants were required to "follow reasonable procedures to
assure maximum possible accuracy of the information" when preparing a consumer
report.l5 U.S.C. § i681e(b).
       80.    The CRA Defendants each prepared consumer reports concerning Plaintiff
after he had disputed the fraudulent accounts.
       81.    The CRA Defendants included in their reports false information despite
Plaintiff s disputes.
       82.    On information and belief, the CRA Defendants failed to follow reasonable
procedures to assure maximum possible accuracy in their reports concerning Plaintiff.


                                          13 of 19
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 14 of 19




       83.    On information and belief, it is the CRA Defendants' policy to parrot the

responses transmitted to them by furnishers through the e-OSCAR system.

       84.    The e-OSCAR system provides for no narrative response by furnishers,

and the CRA Defendants receive no evidence, documentation or explanation for the

responses given to a dispute by furnishers. -

       85.    On information and belief, it is the CRA Defendants' policy not to require

evidence, documentation or explanation from a furnisher, even when a disputing

consumer has attached documentary evidence.

       86.    On information and belief, the CRA Defendants' policies fail to take into

account the outcome of disputes to other CRAs, and the outcomes of related disputes as

to different accounts. Each disputed account is treated separately even where the

underlying reason for the dispute — such as identity theft — is the same.

       87.    On information and belief, the CRA Defendants' policies allow

inconsistent and irrational treatment of disputed accounts, so that some fraudulent

accounts are deleted while other fraudulent accounts are verified, where no reasonable

basis exists for treating the accounts differently.

       88.    In addition, Defendant Equifax allowed CBNA's tradelines for the Pottery

and Hardware accounts to remain on Plaintiff s credit file and to appear in his credit

reports, even though Midland's tradelines for the same accounts had been deleted.

       89.    The CRA Defendants acted willfully in failing to follow reasonable

procedures.

       9o.    The CRA Defendants had an obligation to "conduct a reasonable

reinvestigation to determine whether the disputed information [was] accurate" within

3o days from receipt of the dispute. 15 U.S.C. § i68ii(a)(i)(A).


                                          14 of ig
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 15 of 19




       91.      The CRA Defendants failed to conduct such an investigation, instead

parroting the responses of the Bank Defendants.

       92.      The CRA Defendants had an obligation to delete or modify any

information "found to be inaccurate or incomplete or [which] cannot be verified."

       93•      The CRA Defendants did not delete the fraudulent accounts, and the truth

of the information in them could not be verified (because they were fraudulent).

       94•      The CRA Defendants acted willfully in failing to conduct a reasonable

reinvestigation and failing to delete unverifiable information.

       95•      Plaintiff was damaged as aforesaid.

       W'herefore, Plaintiff seeks the following relief:

       A. An amount to be determined by the jury for compensatory damages in an

             amount in excess of $75,000;

       B. An amount of punitive damages to be determined by the jury in excess of

             $75,000;

       C. An award of costs and reasonable attorneys' fees to Plaintiff;

       D. Such other and further relief the nature of the Plaintiffs cause may require.

  COUNT II — Fair Credit Reporting Act 15 U.S.C. §i68is-2(b) — BANA &
                                CBNA

      96.       Plaintiff repeats the foregoing allegations as though fully set forth here.

      97.       The Bank Defendants are each furnishers of information to the CRA

Defendants.

      98.      The Bank Defendants had an obligation under § i68is-2(b) to conduct an

investigation of any dispute transmitted to them by a CRA.

      99•      The Bank Defendants violated § 168Is-2(b) by conducting only a



                                            15 of 19
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 16 of 19




superficial, unreasonable investigation.

       ioo. BANA acted willfully in failing to investigate because it already knew that
it could not verify that Plaintiff was liable on the account: it knew that he had not lived

at the address to which he sent statements and it knew that it could not tell whether he
had made the payments on which it ostensibly relied. Further BANA's avowed basis for

holding Plaintiff liable was spurious, the mere fact that BANA sent statements and

received payments does not make Plaintiff liable on the account.

       ioi.   CBNA acted willfully in failing to investigate because it knew that it had

sold the accounts to Midland, and on inforination and belief, failed to contact Midland '
regarding the accounts. Midland's records would have shown that Midland agreed that

accounts were fraudulent.

       102. Plaintiff was damaged as aforesaid.

       Wherefore, Plaintiff seeks the following relief:
       A. An amount to be determined by the jury for compensatory damages in an

          amount in excess of $75,000;

       B. An amount of punitive damages to be determined by the jury in excess of

          $75,000;

       C. An award of costs and reasonable attorneys' fees to Plaintiff;

       D. Such other and further relief the nature of the Plaintiff s cause may require.



     COUNT III — Violation of the Truth In Lending Act — BANA Only

      103.    Plaintiff repeats the foregoing allegations as though fully set forth here.
      104. BANA is a card issuer within the meaning of 15 U.S.C. § i6o2(o) because it
is a person who issued a credit card.


                                           16 of 19
      Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 17 of 19




       105.    The account was a credit card account within the meaning of 15 U.S.C. §
1602(1) because it was a"card ... or other credit device existing for the purposes of
obtaining money, properry, labor or services on credit."

       io6.    Plaintiff was a cardholder within the meaning of 15 U.S.C. § 16o2(n)
because Defendant issued a credit card to him, albeit without his knowledge or consent.

       107.    Defendant approved charges that were "unauthorized" within the meaning
of 15 U.S.C. § 16o2(p) because Plaintiff never gave his actual, implied or apparent

authority to use (or obtain) the card, and he received no benefit from the fraudulent use

of the card.

       io8. Defendant held Plaintiff liable for the unauthorized charges on the
account, in violation of 15 U.S.C. § i643(a), by its letter of June 30, 2020.

       io9. Plaintiff suffered damages as aforesaid.

       WHEREFORE Plaintiff asks for the following relief:

       A. Actual damages in excess of $75,000.00 in an amount to be determined by a

          jury;

       B. Statutory damages pursuant to 15 U.S.0 § i64o(a)(2)(A)(i);

       C. An award of reasonable attorneys fees and costs pursuant to 15 U.S.C. §

          i64o(a)(3)•



                                              Respectfully submitted,
Dated: June 2, 2021                           MICHAEL S. CROPP
                                              By:     fs/EmanwelJ. Turnbull
                                                    Emanwel J. Turnbull
                                                    CPF#i6o6210269
                                                    THE HOLLAND LAw FIRM, P.C.


                                          17 of 19
Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 18 of 19




                                      914 Bay Ridge Rd, Ste 230
                                      Annapolis, MD 21403
                                      Telephone: (410) 28o-6133
                                      Facsimile: (410) 28o-8650
                                      eturnbullA,hollandlawfirm.com

                                      Counselfor Plaintzff




                           18 of 19
     Case 1:21-cv-01717-SAG Document 4 Filed 07/09/21 Page 19 of 19




                                     JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.




Dated: June 2, 2021

                                               By: /s/ Emanwel J. Turnbull
                                                  Emanwel J. Turnbull
                                                  CPF# i6o62io269
                                                  THE HOLLAND LAW FIRM, P.C.
                                                  914 Bay Ridge Rd, Ste 230
                                                  Annapolis, MD 21403
                                                  Telephone: (410) 28o-6133
                                                  Facsimile: (410) 28o-8650
                                                  eturnbullAhollandlawfirm.com

                                                  Counselfor Plainttff




                                          19 of 19
